DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the plurality of mid-shoulder panels meet at a seam along the center axis” in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3,10 and 17 are objected to because of the following informalities: 
Claims 3, 10 and 17 are dependent on claim 21, which is later presented in the claim set.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “the center back section … is defined by a plurality of mid-shoulder panels, wherein the plurality of mid-shoulder panels meet at a seam along the center axis”, it is unclear which mid-shoulder panels are as the specification describes mid-shoulder panels 3L and 3R, however panels 3L and 3R do not meet at a seem along the center axis?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9-12, 18-19, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClean (US 20170027240).
Regarding claim 1, McClean teaches a garment (figs. 1A-1B, garment 40) comprising: 
a plurality of panels (figs. 1A-1B, element 1-30, 101-130) connected to one another at respective seams (figs. 1A-1B, seams 60), the plurality of panels including: 
a front panel (fig. 1A, element 2-19, 102-109); 
a center back section (fig. 1B , element 23-30, 123-130 ) opposite from the front panel, wherein the center back section defines a center panel axis that is co-axial with a center axis of the garment (fig. 1B); and 
a shoulder panel (fig. 1B, element 122) extending between the front panel and the center back section, wherein the shoulder panel is configured and adapted to support and pull back a wearer's shoulders (para [0061], lines 14-16, element 122 proximate to the shoulder area and provides compression, which is configured and adapted to support and pull back a wearer’s shoulders),
wherein the center back section includes a unitary central back panel having an upper back portion (fig. 1B, elements 23, 123) and a waist portion (figs. 1B, elements 24,124,27,127), wherein the waist portion includes a first sub-portion (figs. 1B, elements 24,27) and a second sub- portion (figs. 1B, elements 124,127), wherein each sub-portion of the waist portion includes a top edge that abuts and connects to a respective shoulder panel (figs. 1B, element 21 on the left, and element 121 on the right) at a bottom edge of the respective shoulder panel (figs. 1B, the top edge of element 24 connected to the bottom edge of element 21; and the top edge of element 124 connected to the bottom edge of element 121) to provide targeted compression at a respective shoulder and muscles along a spine and to retract a wearer's shoulder blades (para [0061], lines 14-16, elements 21 and 121 proximate to the shoulder area; elements 24,124,27,127 proximate to waist area along the spine; and each of the elements provides compression, which is configured to provide targeted compression at a respective shoulder and muscles along a spine and to retract a wearer's shoulder blades) wherein the first sub-portion and the second sub-portion of the waist portion meet at a respective seam (fig. 1B, seam 60) parallel to the center axis of the garment (fig. 1B).
Regarding claim 7, McClean teaches a connection between the waist portion and the shoulder panel is proximate to a shoulder blade region of a wearer (fig. 1B, it is noted that the garment fits differently with different user’s figures).
Regarding claim 9, McClean teaches the first (fig. 1B, elements 24 and 27) and second sub-portions (fig. 1B, elements 124 and 127) are symmetrical about the center panel axis and abut one another along the center panel axis to form a V-shape (fig. 1B).
Regarding claim 10, McClean teaches the waist panel is angled relative to the center panel axis (fig. 1B).
Regarding claim 11, McClean teaches the plurality of panels includes a lower back panel (fig. 1B, elements 26,30,230 and 126) connected to a lower edge of the center back section (fig. 1B).
Regarding claim 12, McClean teaches the lower back panel extends from the lower edge of the center back section to a bottom seam of the garment (fig. 1B).
Regarding claim 18, McClean teaches the shoulder panel extends in a posterior direction from the front panel (fig. 1B).
Regarding claim 19, McClean teaches the shoulder panel is connected to the center back section at a respective seam (fig. 1B).
Regarding claim 21, McClean teaches a garment (figs. 1A-1B, garment 40) comprising: 
a plurality of panels (figs. 1A-1B, element 1-30, 101-130) connected to one another at respective seams (figs. 1A-1B, seams 60), the plurality of panels including: 
a front panel (fig. 1A, element 2-19, 102-109); 
a center back section (fig. 1B , element 23-30, 123-130 ) opposite from the front panel, wherein the center back section defines a center panel axis that is co-axial with a center axis of the garment (fig. 1B); and 
wherein the center back section includes an upper back panel (fig. 1B, elements 23, 123) and a waist panel (figs. 1B, elements 24,124,27,127), wherein the waist panel includes a first sub-panel (figs. 1B, elements 24,27) and a second sub- panel (figs. 1B, elements 124,127), wherein the first and the second sub-panels meet at a seam (fig. 1B, seam 60) along the center axis of the garment (fig. 1B); and
a shoulder panel (fig. 1B, element 122) extending between the front panel and the center back section (fig. 1B), wherein the shoulder panel is connected to the first and/or second sub-panels of the waist panel at a respective seam (fig. 1B, seam 60) such that the shoulder panel is configured and adapted to support and pull back a wearer's shoulders (para [0061], lines 14-16, element 122 proximate to the shoulder area and provides compression, which is configured and adapted to support and pull back a wearer’s shoulders).
Regarding claim 22, McClean teaches a garment (figs. 1A-1B, garment 40) comprising: 
a plurality of panels (figs. 1A-1B, element 1-30, 101-130) connected to one another at respective seams (figs. 1A-1B, seams 60), the plurality of panels including: 
a front panel (fig. 1A, element 2-19, 102-109); 
a center back section (fig. 1B , element 23-30, 123-130 ) opposite from the front panel, wherein the center back section defines a center panel axis that is co-axial with a center axis of the garment (fig. 1B) and is defined by a plurality of mid-shoulder panels (fig. 1B, element 22,23,123,122), wherein the plurality of mid-shoulder panels meet at a seam along the center axis (fig. 1B); and 
a shoulder panel (fig. 1B, element 121) extending between the front panel and the center back section (fig. 1B), wherein the shoulder panel is connected to at least one of the plurality of the mid-shoulder panels at a respective seam (fig. 1B, seam 60) such that the shoulder panel is configured and adapted to support and pull back a wearer's shoulders (para [0061], lines 14-16, elements 21-23 and 121-123 proximate to the shoulder area and provides compression, which is configured and adapted to support and pull back a wearer’s shoulders).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over McClean (US 20170027240).
Regarding claim 13, McClean teaches the body of the shapewear garment will include any number of compression zones and the compression zones being of various shapes, configurations, and/or sizes (para [0055]). McClean does not teach the shoulder panel is cut approximately 8-14% shorter than an intended coverage area such that the shoulder panel is configured and adapted to stretch when worn and assist in lifting and pulling back of at least one shoulder. However, it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment different ranges of length of the shoulder panel to achieve the optimal compression effect on the user’s body in use. In re Aller, 105 USPQ 233. It is noted that the garment fits differently on different user’s figures.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over McClean (US 20170027240) as applied to claim 1 and 21 above, and further in view of Boynton (US 20130104280).
Regarding claim 2, McClean teaches the upper back portion and the waist portion have a first modulus of elasticity and wherein the shoulder panel has a second modulus of elasticity (para [0061], the various zones differ by the number of layers of material provided and the level of compression provided in each zone). McClean does not clearly teach the second modulus of elasticity is greater than the first modulus of elasticity. 
However, in the same field of endeavor Boynton teaches the second modulus of elasticity of the shoulder panel (fig. 4, elements 300, 302) is greater than the first modulus of elasticity of the upper back (fig. 4, element 194) and waist portion (fig. 4, elements 190, 186, 188)(para [0130], the elements 300, 302 are made from a stiffer or heavier fabric than that used for the front and rear body tensors). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the garment of McClean with the teaching of Boynton that the modulus of elasticity of the shoulder panel is greater than the modulus of elasticity of the upper back and waist portion in order to grip the wearer’s skin for further enhanced proprioception (McClean, para [0130], last 2 lines).
Regarding claim 3, McClean teaches the waist panel is angled relative to the center panel axis (fig. 1B). McClean does not teach the waist panel and the shoulder panel each have the same modulus of elasticity. However, Boynton teaches the waist panel (fig. 4, element 190) and the shoulder panel (fig. 4, elements 300, 302) each have the same modulus of elasticity (para [0133], all the panels of the garment could be made using the same fabric). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the garment of McClean with the teaching of Boynton that the waist panel and the shoulder panel each have the same modulus of elasticity in order to grip the wearer’s skin for further enhanced proprioception (McClean, para [0130], last 2 lines).

Claims 4, 8, 14- 17 are rejected under 35 U.S.C. 103 as being unpatentable over McClean (US 20170027240) as applied to claim 1 above, and further in view of Brown (US 20100256717).
Regarding claim 4, McClean does not teach the waist portion, the upper back portion and the shoulder panel have moduli of elasticity greater than remaining portions of the garment.
However, in the same field of endeavor, Brown teaches the waist portion, the upper back portion (fig. 2, panel 14 comprising waist portion and upper back portion) and the shoulder panel (fig. 2, strap 24) has moduli of elasticity greater than remaining portions of the garment (fig. 2, para [0058], the panel 14 is fabricated form a heavier, more dense elastic material to assist in support of relatively weak middle or lower trapezious, rhomboids major and minor, and serratus musculature respectively; and para [0067], strap 24 is constructed from the same material of the panel 14). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the waist portion, upper back portion and shoulder panel of McClean with the heavier, more dense material than that of the garment as taught by Brown for the benefit of assisting in support of relatively weak middle or lower trapezious, rhomboids major and minor, and serratus musculature respectively and stimulating optimal scapular position and spinal alignment (Brown, para [0058]).
Regarding claim 8, McClean does not teach the central back panel includes two layers of fabric. However, Brown teaches in figs 3-6, the central back panel includes two layers of fabric (an elastic patch 38 is sewn over the back of the garment 10, then the central back includes two layers of fabric). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the central back of McClean with the two layers of fabric as taught by Brown for the benefit of stimulating optimal scapular position and spinal alignment (Brown, para [0058]).
Regarding claim 14, McClean does not teach a fabric grain of the center back section is aligned with the center panel axis. However, Brown teaches the spine bands 42 provides resistance when the wearer bends forward (para [0095]). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the fabric grain of the center back section of McClean aligned with the center panel axis as taught by Brown for the benefit of allowing a natural motion of the wearer, while providing a viscoelastic resistance in a longitudinal direction along the spine band (Brown, para [0095]).
Regarding claim 15, McClean does not teach a fabric grain of the shoulder panel is angled with respect to the center panel axis. However, Brown teaches the shoulder bands 24 comprising a fabric grain angled with respect to the center panel axis (fig. 16A, arrow S1, para [0098], when in use, the shoulder bands 24 provides a coupled direction of pull that influences the wearer’s shoulders to move down and back allowing the scapulae to move towards their optimal, functional, and anatomical positions). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the fabric grain of the shoulder panel of McClean angled with respect to the center panel axis as taught by Brown for the benefit of providing a coupled direction of pull that influences the wearer’s shoulders to move down and back allowing the scapulae to move towards their optimal, functional, and anatomical positions (Brown, para [0098]).
Regarding claim 16, McClean does not teach at least one of the central back section or the shoulder panel include two layers of fabric. However, Brown teaches in figs. 3-6, the central back panel includes two layers of fabric (an elastic patch 38 is sewn over the back of the garment 10, then the central back includes two layers of fabric). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the central back of McClean with the two layers of fabric as taught by Brown for the benefit of stimulating optimal scapular position and spinal alignment (Brown, para [0058]).
Regarding claim 17, McClean does not teach the waist panel and the upper back panel each include two layers of fabric. However, Brown teaches the waist and upper back panel (fig. 2, panel 14) includes two layers of fabric (para [0018]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the waist panel and upper back panel of McClean each include two layers of fabric as taught by Brown for the benefit of providing a material that alters and controls the amount of stretch in the base fabric and prevents the normal stretch of the skin.

Response to Arguments
Applicant’s arguments, filed 06/24/2022, with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the prior art does not teach the amended limitations. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amended limitations have been addressed as analyzed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732